Exhibit 10.1

Execution Copy

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

INFOLOGIX, INC.

DDMS HOLDINGS, LLC

INFOLOGIX-DDMS, INC.

LOUIS HEIDELBERGER

and

MARK NIEMIEC

 

Dated as of April 9, 2007

 

 

 

 


--------------------------------------------------------------------------------


Execution Copy

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into
this 9th day of April, 2007 by and among INFOLOGIX, INC., a Delaware corporation
(“InfoLogix”), INFOLOGIX-DDMS, INC. (“Merger Sub”), a Delaware corporation and a
wholly-owned subsidiary of InfoLogix, DDMS HOLDINGS, LLC, a Florida limited
liability company (“DDMS”), and Louis Heidelberger and Mark Niemiec, individuals
residing in the Commonwealth of Pennsylvania and Florida, respectively, and
owners of all of the outstanding equity interests of DDMS (the “Shareholders”).

WHEREAS, DDMS owns certain patents, patent applications, and other intellectual
property and is in the business of the development of such intellectual property
(the “Business”) set forth on Schedule 4.9(a) hereto.

WHEREAS, the parties hereto desire to provide for the merger of DDMS with and
into Merger Sub pursuant to Section 368(a)(2)(D) of the Code, and for certain
other matters, all on the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I.  DEFINITIONS AND CONSTRUCTION

1.1           Definitions.

“Affiliate” shall mean, as to any Person, any other Person controlled by, under
the control of, or under common control with, such Person.  As used in this
definition, “control” shall mean possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

“Books and Records” shall mean (i) the minute books containing the minutes of
all meetings and written consents of the shareholders and managers of DDMS and
(ii) all books and records of DDMS prior to the Closing Date, including customer
lists, reports, plans, projections and advertising and marketing materials and
financial and accounting books and records.

“Business” shall mean the business conducted by DDMS as set forth in the
Recitals hereto.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Pennsylvania.

“Closing Date” shall mean the date on which the Closing is completed.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“DDMS Shares” shall mean the shares associated with equitable ownership rights
in and to DDMS.

“DGCL” shall mean the General Corporation Law of the State of Delaware, 8 Del.
C. § 398, as amended.

“Encumbrance” shall mean a mortgage, charge, pledge, lien, option, restriction,
claim, right of first refusal, right of preemption, third party right or
interest or other encumbrance or security interest of any kind or similar right
or any other matter affecting title.

 


--------------------------------------------------------------------------------


“InfoLogix Stock” shall mean the common stock of InfoLogix, $0.00001 par value
per share.

“Intellectual Property” shall mean all Patents, trademarks, service marks, trade
names, copyrights (including any applications for any of the foregoing), domain
names, all other names embodying business or product goodwill (or both),
inventions, discoveries and improvements, processes, know-how, trade secrets,
scientific, technical, engineering and marketing data, schematics, designs,
blue-prints, computer programs, software, including all object and source codes,
programming tools and all other techniques used or necessary for DDMS.

“Intellectual Property Rights”  shall mean, (a) inventions, invention
disclosures, and discoveries described in any of the Intellectual Property (b)
rights to apply in any or all countries of the world for patents, certificates
of invention, utility models, industrial design protections, design patent
protections, or other governmental grants or issuances of any type related to
any of the Intellectual Property and the inventions, invention disclosures, and
discoveries therein; (c) causes of action (whether known or unknown or whether
currently pending, filed, or otherwise) and other enforcement rights under, or
on account of, any of the Patents without limitation, all causes of action and
other enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any
other remedies of any kind for past, current and future infringement; and (d)
rights to collect royalties or other payments under or on account of any of the
Intellectual Property and/or any of the foregoing.

“LLC Act” shall mean the Florida Limited Liability Company Act, Fla. Stat. §
608.401, as amended.

“Merger” shall mean the merger of DDMS with and into Merger Sub as contemplated
by this Agreement.

“Patents” shall mean, excluding the Abandoned Assets (“Abandoned Assets” means
those specific provisional patent applications, patent applications, patents and
other governmental grants or issuances listed on Schedule 4.9(j)), all (a) Live
Assets (“Live Assets” means the provisional patent applications, patent
applications, and patents listed on Schedule 4.9(a)); (b) patents or patent
applications (i) to which any of the Live Assets directly or indirectly claims
priority, (ii) for which any of the Live Assets directly or indirectly forms a
basis for priority, and/or (iii) that were co-owned applications that directly
or indirectly incorporate by reference the Live Assets; (c) reissues,
reexaminations, extensions, continuations, continuations in part, continuing
prosecution applications, requests for continuing examinations, divisions, and
registrations of any item in any of the foregoing categories (a) and (b); (d)
foreign patents, patent applications and counterparts relating to any item in
any of the foregoing categories (a) through (c), including, without limitation,
certificates of invention, utility models, industrial design protection, design
patent protection, and other governmental grants or issuances; and (e) any items
in any of the foregoing categories (b) through (d) whether or not expressly
listed as Live Assets and whether or not claims in any of the foregoing have
been rejected, withdrawn, cancelled, or the like.

“Person” shall mean an individual, company, partnership, limited liability
company, limited liability partnership, joint venture, trust or unincorporated
organization, joint stock corporation or other similar organization, government
or any political subdivision thereof, or any other legal entity.

“Pro Rata Percentage” shall mean with respect to each Shareholder, the
percentage equal to the number of DDMS Shares held by such Shareholder
immediately before the Effective Time divided by the total number of DDMS Shares
issued and outstanding immediately before the Effective Time.

“Related Agreements” shall mean all instruments, agreements and other documents
executed and delivered or to be executed and delivered pursuant to this
Agreement.

“Schedules” shall mean the disclosure schedules delivered by DDMS to Merger Sub
pursuant to this Agreement.

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including but not limited to, all federal, state,
local, foreign, or other income, profits, unitary, business, franchise, capital
stock, real property, personal property, intangible taxes, withholding, FICA,
Medicare, unemployment compensation, disability, transfer, sales, use, excise
and other taxes, assessments, charges, duties, fees, or levies of

2


--------------------------------------------------------------------------------


any kind whatsoever (whether or not requiring the filing of Tax Returns) and all
deficiency assessments, additions to tax, penalties and interest.

“Tax Return” shall mean any return, amended return or other report (including
but not limited to elections, declarations, disclosures, schedules, estimates
and information returns) required to be filed with respect to or in connection
with the calculation, determination, assessment, or collection of any Taxes.

1.2           Construction.

(a)           The headings and captions used herein are intended for convenience
of reference only, and shall not modify or affect in any manner the meaning or
interpretation of any of the provisions of this Agreement.

(b)           As used herein, the singular shall include the plural, the
masculine and feminine genders shall include the neuter, and the neuter gender
shall include the masculine and feminine, unless the context otherwise requires.

(c)           The words “hereof”, “herein”, and “hereunder”, and words of
similar import, when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(d)           All references herein to Sections, Schedules or Exhibits shall be
deemed to refer to Sections of and Schedules or Exhibits to this Agreement,
unless specified to the contrary.

(e)           The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”

(f)            “To the knowledge of DDMS,” “to the best knowledge, information
or belief of DDMS,” or any similar phrase shall be deemed to mean that (i) a
DDMS Responsible Person (as defined below) is actually aware of a particular
fact or matter or (ii) a prudent individual in such DDMS Responsible Person’s
capacity could reasonably be expected to discover or otherwise become aware of
that fact or matter in the ordinary course of performing his functions on behalf
of DDMS or in the ordinary course of conducting a reasonable investigation
regarding the accuracy of any representation or warranty contained in this
Agreement.  For purposes of this definition, the term “DDMS Responsible Person”
means Louis Heidelberger or Mark Niemiec.

(g)           “Material adverse effect” means, with respect to a specified
party, any change or effect, as the case may be, that has, or is reasonably
likely to have, individually or in the aggregate, a material adverse impact on
the assets, business, operations or condition (financial or otherwise) of such
party and its subsidiaries taken as a whole.

(h)           As all parties participated in negotiating and drafting this
Agreement, no rule of construction shall apply to this Agreement which construes
ambiguous language in favor of or against any party by reason of that party’s
role in drafting this Agreement.

ARTICLE II.  THE MERGER

2.1           The Merger.  Upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the DGCL and the LLC Act, at the
Effective Time (as defined herein), DDMS shall be merged with and into Merger
Sub in exchange for the Merger Consideration (as defined herein).  At the
Effective Time, the separate corporate existence of DDMS shall cease, and Merger
Sub shall continue its corporate existence under the laws of the State of
Delaware as the surviving corporation.  (Merger Sub, after giving effect to the
Merger, is sometimes referred to herein as the “Surviving Corporation”).

2.2           Closing.  Subject to the terms and conditions hereof, the closing
of the transactions contemplated by this Agreement (the “Closing”) will take
place on the date hereof (the “Closing Date”).  The Closing shall be held at the
offices of Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry
Streets, Philadelphia, PA 19103-6996, fax:  (215) 988-2757, or at such other
place as the parties hereto may agree.

3


--------------------------------------------------------------------------------


 

2.3           Effective Time of the Merger.  The Merger shall, subject to the
DGCL, become effective as of such time as the Certificate of Merger is duly
filed with the Secretary of State of the State of Delaware or at such time
thereafter as is provided in the Certificate of Merger (the “Effective Time”).

2.4           Effects of the Merger.  From and after the Effective Time, the
Merger shall have the effects set forth in the applicable sections of the DGCL. 
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all property, rights, privileges, powers and franchises of
Merger Sub and DDMS shall vest in the Surviving Corporation, and all debts,
liabilities, obligations and duties of Merger Sub and DDMS shall become the
debts, liabilities, obligations and duties of the Surviving Corporation.

2.5           Certificate of Incorporation.  At the Effective Time, the
Certificate of Incorporation of Merger Sub as in effect immediately before the
Effective Time shall be the Certificate of Incorporation of the Surviving
Corporation until amended in accordance with its terms and applicable Law.

2.6           Bylaws.  At the Effective Time, the Bylaws of Merger Sub as in
effect immediately before the Effective Time shall be the Bylaws of the
Surviving Corporation until amended in accordance with their terms, the
Certificate of Incorporation of the Surviving Corporation and applicable Law.

2.7           Directors and Officers.  From and after the Effective Time, until
successors are duly elected or appointed and qualified in accordance with the
Bylaws of the Surviving Corporation and applicable Law, the directors and
officers of Merger Sub immediately before the Effective Time shall comprise all
of the directors and officers of the Surviving Corporation.

2.8           Deliveries at the Closing  At the Closing, in addition to the
other actions contemplated elsewhere herein:

(a)           Each Shareholder shall deliver, or shall cause to be delivered, to
Merger Sub the following:

(i)                                     certificates representing all DDMS
Shares held by such Shareholder, if any, duly endorsed for transfer;

(ii)                                  a certificate from such Shareholder
substantially in the form set forth in Treasury Regulation Section 1.1445-2(b);

(iii)                               a consulting agreement between Merger Sub
and LM Consulting LLC, a limited liability company wholly-owned by the
Shareholders, in the form attached hereto as Exhibit A (the “Consulting
Agreement”), executed by LM Consulting LLC; and

(iv)                              such other documents and instruments as Merger
Sub may reasonably request to effectuate or evidence the transactions
contemplated by this Agreement, including, without limitation, any documents
necessary to transfer the Intellectual Property to the Surviving Corporation.

(b)           DDMS shall deliver to Merger Sub the following:

(i)                                     copies of resolutions duly adopted by
(A) the Shareholders and (B) the managers of DDMS authorizing the execution,
delivery, and performance of this Agreement and all other documents and
instruments to be delivered by DDMS pursuant to this Agreement;

(ii)                                  the limited liability company agreement of
DDMS;

4


--------------------------------------------------------------------------------


 

(iii)                               a certificate of the President of DDMS
certifying the accuracy and completeness of the resolutions and the limited
liability company agreement delivered pursuant to paragraphs (i) and (ii) above;

(iv)                              the limited liability company member records
and minute books of DDMS;

(v)                                 certificates from the Secretary of State of
Florida certifying (A) as to DDMS’ formation, valid existence and good standing
as a domestic limited liability company in the State of Florida, together with a
certificate of good standing from the Secretary of State or other appropriate
governmental official of each jurisdiction in which DDMS is qualified to conduct
its business as a foreign entity, and (B) the certificate of formation of DDMS,
all dated no more than five days prior to the Closing Date; and

(vi)                              such other documents and instruments as Merger
Sub may reasonably request to effectuate or evidence the transactions
contemplated by this Agreement, including, without limitation, any documents
necessary to transfer the Intellectual Property to the Surviving Corporation.

(c)           InfoLogix and Merger Sub shall deliver, or shall cause to be
delivered, to DDMS the following:

(i)                                     the Initial Cash Payment (as defined
herein);

(ii)                                  the Consulting Agreement executed by
Merger Sub; and

(iii)                               such other documents and instruments as DDMS
may reasonably request to effectuate or evidence the transactions contemplated
by this Agreement.

ARTICLE III.  MERGER CONSIDERATION

3.1           Effect on Merger Sub Capital Stock.  As of the Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
shares of capital stock of Merger Sub, each issued and outstanding share of
capital stock of Merger Sub shall remain outstanding and represent a validly
issued, fully paid and nonassessable share of common stock of the Surviving
Corporation.

3.2           Merger Consideration.  The merger consideration for the DDMS
Shares shall be payable to the Shareholders as follows (collectively, the
“Merger Consideration”):

(a)           cash equal to $200,000, all of which shall be payable to the
Shareholders at the Closing in accordance with Section 3.3(a) (the “Initial Cash
Payment”); and

(b)           400,000 shares of InfoLogix Stock issuable to the Shareholders in
accordance with Section 3.3(b) (the “Initial Stock Payment”).

3.3           Payment of Merger Consideration.

(a)           Initial Cash Payment.  At the Closing, upon surrender to Merger
Sub of certificates, if any, representing all and not less than all of the DDMS
Shares, Merger Sub shall pay to each Shareholder an amount of cash equal to such
Shareholder’s Pro Rata Percentage of the Initial Cash Payment.  The Initial Cash
Payment will be payable by means of wire transfer to accounts specified in
writing to Merger Sub by Shareholders’ Representative not less than five
Business Days before the Closing Date.

 

5


--------------------------------------------------------------------------------


(b)           Initial Stock Payment.  Within 30 days after the Closing Date,
InfoLogix shall issue and deliver to each Shareholder a stock certificate
representing a number of unregistered shares of InfoLogix Stock equal to such
Shareholder’s Pro Rata Percentage of the Initial Stock Payment.

(c)           Taxes.  All Taxes incurred in connection with this Agreement, the
Related Agreements and the transactions contemplated hereby and thereby shall be
paid by Merger Sub, excluding any Taxes incurred by the Shareholders.  The
Shareholders shall prepare or cause to be prepared, at the expense of the
Shareholders, and file or cause to be filed, and pay or cause to be paid, all
Tax Returns for DDMS for all periods prior to the Closing Date which are filed
after the Closing Date.  Merger Sub and InfoLogix agree to provide all
information reasonably requested by the Shareholders to prepare, or cause to be
prepared, such Tax Returns.  The Shareholders shall permit Merger Sub to review
and comment on each such Tax Return described in the preceding sentence.  All
Tax sharing agreements or similar agreements (other than DDMS’ then current
limited liability company agreement or other operating agreement, if any) with
respect to or involving DDMS shall be terminated as of the Closing Date and,
after the Closing Date, DDMS shall not be bound thereby or have any liability
thereunder.

ARTICLE IV.  REPRESENTATIONS AND WARRANTIES REGARDING DDMS

As a material inducement for InfoLogix and Merger Sub to enter into this
Agreement and to consummate the transactions contemplated hereby, DDMS and the
Shareholders hereby jointly and severally make the following representations and
warranties as of the date hereof, each of which is relied upon by InfoLogix and
Merger Sub regardless of any investigation made or information obtained by or on
behalf of InfoLogix or Merger Sub.

4.1           Organization; Qualification; Corporate Records.

(a)           DDMS is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Florida and has the
power to own all of its property and assets, to incur all of its liabilities and
to carry on its Business as now being conducted.

(b)           DDMS is duly qualified to do business and in good standing in each
jurisdiction in which the nature or conduct of the Business or the character or
location of its properties makes such qualification necessary, except where any
such failure would not have a material adverse effect on DDMS.  Schedule 4.1(b)
lists each jurisdiction in which DDMS is qualified to do business.

(c)           The names of the managers and officers of DDMS, together with the
offices they hold, are set forth on Schedule 4.1(c).  DDMS has delivered to
InfoLogix true and complete copies of (i) the certificate of formation of DDMS,
together with all amendments thereto and (ii) the limited liability company
agreement of DDMS, together with all amendments thereto, as currently in effect.

(d)           DDMS has not conducted business under any name other than its own.

(e)           DDMS does not currently and has not in the past conducted any
business or operations of any type other than procuring, owning, and developing
the Intellectual Property.

(f)            DDMS has the power to execute, deliver and perform this Agreement
and the Related Agreements to which DDMS is a party, and has taken all action
required by its certificate of formation, limited liability company agreement or
otherwise, to authorize the execution, delivery and performance of this
Agreement and the Related Agreements.  The execution and delivery of this
Agreement has been approved by the managers and shareholders of DDMS.  This
Agreement is a valid obligation of DDMS, legally binding upon it and enforceable
in accordance with its terms.

(g)           All books and financial records included in the Books and Records
of DDMS are complete and correct in all material respects and have been
maintained in accordance with good business practice.  True and complete copies
of all minutes, resolutions, DDMS Share certificates and transfer ledgers of
DDMS are contained in

6


--------------------------------------------------------------------------------


the minute books and transfer ledgers that have been delivered to Merger Sub for
inspection and will be delivered to Merger Sub at the Closing.

4.2           No Violations of Laws or Agreements, Consents or Defaults.

(a)           The execution and delivery of this Agreement by DDMS and the
consummation by DDMS of the transactions contemplated by this Agreement and the
Related Agreements will not result in any breach or violation of any of the
terms or provisions of, or constitute a default under, (i) the certificate of
formation and limited liability company agreement of DDMS or (ii) any statute,
order, decree, proceeding, rule, or regulation of any court or governmental
agency or body, United States or foreign, having jurisdiction over DDMS or any
assets of DDMS.

(b)           The delivery by DDMS of this Agreement, the Related Agreements and
the consummation by DDMS of the transactions contemplated hereby and thereby,
including, without limitation, any transfer of Intellectual Property to the
Surviving Corporation, will not result in a breach or violation of the term of,
or constitute a default under, or require notice to any third party under, any
agreement, instrument, or commitment to which DDMS is party, by which DDMS is
bound, or to which any of DDMS’s assets are subject, and no consent or approval
is required from any third party for the transactions contemplated by this
Agreement and the Related Agreements.

(c)           DDMS is not in default under, or in violation of any provision of,
its certificate of formation, operating agreement, any promissory note,
indenture or any evidence of indebtedness or security thereto, lease, purchase
contract or other commitment, or any other agreement to which DDMS is a party.

4.3           Regulatory Matters.

(a)           DDMS is not the subject of any outstanding, nor, to the knowledge
of DDMS, any threatened, investigation, audit, review or other examination of
DDMS by any federal or state governmental agency (excluding the Patent and
Trademark Office) having supervisory or regulatory authority with respect to
DDMS or the Business, and (ii) DDMS is not subject to, nor has DDMS received any
notice or advice that it may become subject to, any order, agreement, memorandum
of understanding or other regulatory enforcement action or proceeding with any
federal or state governmental agency having supervisory or regulatory authority
with respect to DDMS or the Business.

(b)           To the knowledge of DDMS, there is no proposed or pending change
in any law or regulation that would have a material adverse effect on DDMS.

4.4           Tax Matters.  All required federal, state and local Tax Returns of
DDMS have been accurately prepared in all material respects and duly and timely
filed, and all federal, state, and local Taxes required to be paid with respect
to the periods covered by such returns have been paid to the extent that the
same are material and have become due. DDMS is not and has not been delinquent
in the payment of any Tax.  DDMS has not had any Tax deficiency assessed against
it.  None of DDMS’s federal income tax returns nor any state or local income or
franchise tax returns have been audited by governmental authorities.  There are
no federal, state, local, or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of DDMS now pending, and DDMS has not received any notice of any
proposed audits, investigations, claims or administrative proceedings relating
to Taxes or any Tax Returns.

4.5           Litigation Claims.

(a)           There is no legal action, suit, claim, investigation, arbitration,
or other legal, administrative, or other governmental proceeding (a “Claim”)
pending or, to the knowledge of DDMS, threatened against or affecting DDMS
and/or its Affiliates that relates to the properties, assets, or business of
DDMS.  There is no outstanding or, to the knowledge of DDMS, threatened
judgment, injunction, order or consent, or similar decree or agreement

7


--------------------------------------------------------------------------------


(including, without limitation, any consent or similar decree or agreement with
any governmental entity) against, affecting, or naming DDMS.

(b)           To the knowledge of DDMS, no event has occurred and no
circumstance, matter or set of facts exist which would constitute a valid basis
for the assertion by any third party of any Claim.

4.6           Contracts; Leases and Other Agreements.  Except as set forth on
Schedule 4.6, DDMS is not a party to any agreements, loans, contracts, leases,
guarantees, letters of credit, lines of credit or commitments, whether written
or oral (individually, a “Contract” or collectively, “Contracts”).  DDMS has
delivered to InfoLogix true and complete copies of each Contract listed on
Schedule 4.6.

4.7           No Liabilities.  DDMS has no liabilities or other obligations
other than those provided for in this Agreement.

4.8           Properties.  DDMS does not currently and has not at any time in
the past owned or leased any real or personal property.

4.9           Intellectual Property.

(a)           Schedule 4.9(a) contains an accurate and complete list of (i) all
domestic and/or foreign Patents, trademarks, trade names, service marks, assumed
names and copyrights, and all applications therefor, and, with respect to
registered items, contains a list of all jurisdictions in which such items are
registered and all registration numbers, (ii) all licenses, permits and other
agreements relating thereto, and (iii) all agreements relating to any of such
Intellectual Property that DDMS is licensed or authorized to use by others.

(b)           Title, Contest, and Infringement.  DDMS owns all right, title, and
interest to the Intellectual Property Rights, including, without limitation, all
right, title, and interest to sue for infringement of the Intellectual
Property.  DDMS has obtained and properly recorded previously executed
assignments for the Intellectual Property as necessary to fully perfect its
rights and title therein in accordance with governing law and regulations in
each respective jurisdiction.  The Intellectual Property Rights are free and
clear of all liens, claims, mortgages, security interests or other Encumbrances
and restrictions.  There are no actions, suits, investigations, claims, or
proceedings threatened (to the knowledge of DDMS), pending, or in progress
relating in any way to the Intellectual Property Rights.  There are no existing
contracts, agreements, options, commitments, proposals, bids, offers, or rights
with, to, or in any person to acquire any of the Intellectual Property Rights. 
Except as set forth on Schedule 4.9(b), no claims have been asserted by any
party challenging or questioning the ownership, validity, enforceability or use
by DDMS of any of the Intellectual Property and, to the knowledge of DDMS, there
is no valid basis for any such claim, and, to the knowledge of DDMS, the use or
other exploitation of the Intellectual Property by DDMS does not infringe on or
dilute the rights of any Person; and, to the best knowledge, information and
belief of DDMS, DDMS has provided InfoLogix with all information regarding any
Person who is or is potentially infringing on the rights of DDMS with respect to
any of the Intellectual Property.

(c)           Existing Licenses.  No licenses under the Patents have been
granted or retained by DDMS, any prior owners, or inventors.  As of the Closing,
none of DDMS, any prior owner, or any inventor will retain any rights or
interest in the Intellectual Property Rights other than as a stockholder of
InfoLogix.

(d)           Restrictions on Rights. DDMS is not subject to any covenant not to
sue, non-competition provision or similar restrictions on the enforcement,
enjoyment or use of the Intellectual Property Rights or the Abandoned Assets as
a result of any prior transaction related to the Intellectual Property Rights or
the Abandoned Assets.

(e)           Validity and Enforceability.  Except as set forth in Schedule
4.9(e), none of the Intellectual Property or the Abandoned Assets has ever been
found invalid, unpatentable, or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and DDMS does not
know of and has not received any notice or information of any kind from any
source suggesting that the Intellectual Property may be invalid,

8


--------------------------------------------------------------------------------


unpatentable, or unenforceable.  To the extent “small entity” fees were paid to
the United States Patent and Trademark Office (or other domestic or foreign
patent agency) for any Intellectual Property, such reduced fees were then
appropriate because the payor qualified to pay “small entity” fees at the time
of such payment and specifically had not licensed rights in the any Patent to an
entity that was not a “small entity.”

(f)            Conduct.  None of DDMS or, to the knowledge of DDMS, the agents
or representatives of DDMS have engaged in any conduct, or omitted to perform
any necessary act, the result of which would invalidate any of the Intellectual
Property or hinder their enforcement, including, without limitation,
misrepresenting DDMS’ Intellectual Property Rights to a standards-setting
organization.  There is no obligation imposed by a standards-setting
organization on InfoLogix to license any of the Intellectual Property on
particular terms or conditions.

(g)           Enforcement.  DDMS has not put a third party on notice of actual
or potential infringement of any of the Intellectual Property or the Abandoned
Assets.  DDMS has not entered into any license under any of the Intellectual
Property or the Abandoned Assets.  DDMS has not initiated any enforcement action
with respect to any of the Intellectual Property or the Abandoned Assets.

(h)           Government Agency Proceedings.  None of the Intellectual Property
or the Abandoned Assets has been or is currently involved in any opposition,
reexamination, reissue, interference proceeding, or any similar proceeding, and
no such proceedings are pending or, to the knowledge of DDMS, threatened.

(i)            Fees.  All maintenance fees, annuities, and the like due or
payable on the Intellectual Property have been timely paid.  For the avoidance
of doubt, such timely payment includes payment of any maintenance fees for which
the fee is payable (e.g., the fee payment window opens) even if the surcharge
date or final deadline for payment of such fee would be in the future.

(j)            Abandoned Assets.  Schedule 4.9(j) contains a complete and
correct list of all Abandoned Assets.  Each of the Abandoned Assets has expired,
lapsed, or been abandoned or deemed withdrawn.

(k)           DDMS has taken all reasonable security measures to protect the
secrecy, confidentiality and value of the Intellectual Property of DDMS.  No
Person has any marketing rights to or other economic rights in the Intellectual
Property of DDMS.

(l)            DDMS has delivered to Merger Sub all documents in DDMS’ custody,
possession or control with respect to any invention, discovery, process, design,
computer program or other know-how or trade secret included in the Intellectual
Property, including all workpapers, plans and other documents supporting the
conception or reduction to practice of each Patent, which documents shall be
accurate in all material respects and reasonably sufficient in detail and
content to identify and explain such invention, discovery, process, design,
computer program or other know-how or trade secret and to facilitate its full
and proper use.

(m)          The Shareholders, directors, employees and, to the extent such
contractors are or have been  involved with the development, implementation, use
or marketing of any Intellectual Property, contractors of DDMS have entered into
written agreements (“IP Assignment Agreements”) assigning to DDMS all rights to
inventions, improvements and continuations relating thereto, and copies of all
such agreements have been provided to Merger Sub.

4.10         Compliance With Laws.  The operations and activities of DDMS has
previously and continues to comply in all material respects with all applicable
federal, state, foreign and local laws, statutes, codes, ordinances, rules,
regulations, permits, judgments, orders, writs, awards, decrees or injunctions
(collectively, the “Laws”) as in effect on or before the date of this
Agreement.  DDMS has received no notice or communication from any Person
asserting a failure to comply with any Laws, nor has DDMS received any notice
that any authority or third party intends to seek enforcement against DDMS to
compel compliance with any such Laws.

4.11         Vote Required.  The affirmative vote of the holders of 80% of the
outstanding DDMS Shares is the only vote of the holders of any class or series
of DDMS equity interests necessary to approve this Agreement

9


--------------------------------------------------------------------------------


and the transactions contemplated hereby, which affirmative vote has been
obtained and not rescinded or overturned as of the date hereof.

4.12         Brokers.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right to, interest in or claim upon
Merger Sub, DDMS, or the Surviving Corporation for any commission, fee or other
compensation as a finder or broker because or any act or omission by DDMS.

4.13         Disclosure.  No representation or warranty by DDMS contained in
this Agreement, and no representation or warranty contained in any document,
list (including, without limitation, the Schedules), certificate or other
communication furnished or to be furnished by or on behalf of DDMS to Merger Sub
or any of its representatives in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.

4.14         Tax Treatment.

(a)           DDMS has not taken or agreed to take any action that could
reasonably be expected to prevent the Merger from constituting a
“reorganization” under Section 368(a) of the Code.  DDMS is not aware of any
agreement, plan, or other circumstance that could reasonably be expected to
prevent the Merger from so qualifying.

(b)           In the Merger, DDMS will transfer at least 70% of the fair market
value of its gross assets and at least 90% of the fair market value of its net
assets held by it immediately prior to the Merger.  For this purpose, assets of
DDMS used to pay reorganization expenses and all redemptions and distributions
(other than normal dividends) and all assets disposed of prior to or in
contemplation of the Merger (other than in the ordinary course) will be included
as assets of DDMS.

(c)           The business currently carried on by DDMS is its “historic
business” within the meaning of Treasury Regulation Section 1.368-1(d) and no
assets of DDMS have been sold, transferred, or disposed, which would prevent
DDMS from using a “significant portion” of its “historic business assets” in a
business following the Merger, as such terms are used in Treasury Regulation
Section 1.368-1(d).

ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

As a material inducement for Merger Sub to enter into this Agreement and to
consummate the transactions contemplated hereby, the Shareholders hereby jointly
and severally make the following representations and warranties as of the date
hereof, each of which is relied upon by Merger Sub regardless of any
investigation made or information obtained by or on behalf of Merger Sub:

5.1           Power and Authority; Ownership.

(a)           Each Shareholder is an adult individual with full power and
authority to own his properties, to manage his fiscal affairs and to enter into
this Agreement and each of the Related Agreements to which he is a party and to
agree to the transactions contemplated hereby and thereby and to perform all of
his obligations hereunder and thereunder.  No Shareholder is subject to any
legal disability which would prevent such Shareholder from performing under this
Agreement or any Related Agreement, and no order has been entered appointing a
receiver for any Shareholder or any of such Shareholder’s assets.  There is no
claim, action, suit or proceeding (including, without limitation, current
investigations by governmental agencies) pending against any Shareholder seeking
to enjoin the execution and delivery of this Agreement, the Related Agreements
or consummation of the transactions contemplated hereby or thereby.

(b)           This Agreement and each of the Related Agreements to which any
Shareholder is a party constitute the legal, valid and binding obligations of
such Shareholder, enforceable against such Shareholder, in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and remedies generally and subject, as to

10


--------------------------------------------------------------------------------


enforceability, to general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

(c)           Each Shareholder owns that number of DDMS Shares set forth in
Schedule 5.1(c), which constitutes all of the issued and outstanding membership
interests of DDMS.  Each Shareholder has good and marketable title to all of the
DDMS Shares set forth next to such Shareholder’s name on Schedule 5.1(c), free
and clear of all Encumbrances and restrictions, legal or equitable, of every
kind. Each Shareholder has full and unrestricted legal right, power, and
authority to sell, assign, and transfer the DDMS Shares held by such Shareholder
without obtaining the consent or approval of any other person, entity, or
governmental authority and the delivery of the DDMS Shares to Merger Sub
pursuant to this Agreement will transfer valid title thereto, free and clear of
all Encumbrances, claims, and restrictions of every kind, except for
restrictions on transferability imposed by federal and state securities laws. 
Each Shareholder hereby waives, as of the Closing Date, all rights that exist
pursuant to contractual rights or charter document provisions relating to the
transferability of DDMS Shares, as and to the extent necessary to permit the
consummation of the transactions provided for herein.

5.2           Securities Matters.  Each Shareholder understands that none of the
shares of InfoLogix Stock included in the Merger Consideration (including the
shares of InfoLogix Stock underlying any option grants pursuant to Section 8.3)
have been registered under the Securities Act, on the grounds that the issuance
thereof to the Shareholders in connection with the transactions contemplated by
this Agreement and the Related Agreements is exempt from registration pursuant
to Section 4(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act (“Regulation D”), and that the reliance of Merger Sub on such
exemptions is predicated in part on the representations, warranties, covenants
and acknowledgements set forth in this Section 5.2:

(a)           The InfoLogix Stock will be acquired by each Shareholder for such
Shareholder’s own account, not as a nominee or agent, for investment and without
a view to resale or other distribution within the meaning of the Securities Act,
and such Shareholders will not distribute or transfer any of the InfoLogix Stock
in violation of the Securities Act.

(b)           Each Shareholder acknowledges and confirms that (i) InfoLogix has
made available to the Shareholders the opportunity to ask questions of and
receive answers from InfoLogix’s officers and directors concerning the terms and
conditions of the issuance of the InfoLogix Stock and the business and financial
condition of InfoLogix, (ii) he has had an opportunity to review a copy of all
of InfoLogix’s filing’s with the United States Securities and Exchange
Commission, including the Forms 8-K filed by InfoLogix on December 5, 2006 and
March 15, 2007, and (iii) he has received to his satisfaction, such additional
information, in addition to that set forth herein, about the business and
financial condition of InfoLogix and the terms and conditions of this Agreement
as he has requested.

(c)           Each Shareholder: (i) acknowledges that the InfoLogix Stock to be
issued to him is not registered under the Securities Act and must be held
indefinitely by such Shareholder unless the InfoLogix Stock is subsequently
registered under the Securities Act or an exemption from registration is
available, (ii) is aware that any routine sales of the InfoLogix Stock made
under Rule 144 of the Securities and Exchange Commission under the Securities
Act may be made only in limited amounts and in accordance with the terms and
conditions of that Rule and that in such cases where the Rule is not applicable,
registration or compliance with some other registration exemption will be
required, (iii) is aware that Rule 144 is not now and for a period of at least
one year following the Closing Date hereof will not be, available for use by
such Shareholder for resale of the InfoLogix Stock, and (iv) is aware that
InfoLogix is not obligated to register any sale, transfer or other disposition
of the InfoLogix Stock.

(d)           Each Shareholder is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D) and has such knowledge and experience in
financial and business matters that he is fully capable of evaluating the risks
and merits of his investment in the InfoLogix Stock.

(e)           Each Shareholder acknowledges and agrees that the certificates
representing the InfoLogix Stock issuable to such Shareholder will contain a
restrictive legend noting the restrictions on transfer described in

 

11


--------------------------------------------------------------------------------


this Section and under federal and applicable state securities laws, and that
appropriate “stop-transfer” instructions will be given to InfoLogix’s stock
transfer agent.

(f)            Each Shareholder acknowledges and agrees that he will not sell or
otherwise transfer or dispose of any of the InfoLogix Stock or any interest
therein without the prior satisfaction of one of the following conditions:

(i)        InfoLogix shall have received a written opinion of counsel to the
Shareholder in form and substance satisfactory to InfoLogix, in the exercise of
its reasonable judgment, or a copy of a “no-action” or interpretive letter of
the SEC, specifying the nature and circumstances of the proposed transfer and
indicating that the proposed transfer will not be in violation of any of the
registration provisions of the Securities Act of 1933 (the “Securities Act”) and
the rules and regulations promulgated thereunder; or

(ii)       InfoLogix shall have received an opinion from its own counsel to the
effect that the proposed transfer will not be in violation of any of the
registration provisions of the Securities Act and the rules and regulations
promulgated thereunder.

5.3           No Violations of Laws or Agreements, Consents or Defaults.

(a)           The execution and delivery of this Agreement by the Shareholders
and the consummation by the Shareholders of the transactions contemplated by
this Agreement and the Related Agreements will not result in any breach or
violation of any of the terms or provisions of, or constitute a default under
any statute, order, decree, proceeding, rule, or regulation of any court or
governmental agency or body, United States or foreign, having jurisdiction over
any Shareholder, or any assets of any Shareholder.

(b)           The delivery by the Shareholders’ of this Agreement, the Related
Agreements and the consummation by the Shareholders of the transactions
contemplated hereby and thereby will not result in a breach or violation of the
term of, or constitute a default under, or require notice to any third party
under, any agreement, instrument, or commitment to which any Shareholder is
party, by which any Shareholder is bound, or to which any of the Shareholders’
assets are subject, and no consent or approval is required from any third party
for the transactions contemplated by this Agreement and the Related Agreements
other than such consents or approvals that have been obtained.

5.4           Brokers.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right to, interest in or claim upon
Merger Sub, DDMS, or the Surviving Corporation for any commission, fee or other
compensation as a finder or broker because of any act or omission by any
Shareholder.

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES OF INFOLOGIX AND MERGER SUB

As a material inducement for DDMS and the Shareholders to enter into this
Agreement and to consummate the transactions contemplated hereby, InfoLogix and
Merger Sub jointly and severally hereby make the following representations and
warranties as of the date hereof, each of which is relied upon by DDMS and the
Shareholders regardless of any investigation made or information obtained by
DDMS and the Shareholders:

6.1           Organization, Existence and Capital Stock.

(a)           Each of InfoLogix and Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary corporate power to own all of its property and assets, to
incur all of its liabilities and to carry on its business as presently
conducted.  Each of InfoLogix and Merger Sub is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of its business or its ownership of property makes such qualification
necessary, other than where such failure to so qualify would, individually or in
the aggregate, not have a material adverse effect on InfoLogix or the Merger
Sub.

12


--------------------------------------------------------------------------------


 

(b)           The authorized capital stock of Merger Sub consists of common
stock, $.01 par value per share, 1,000 shares of which are validly authorized
and 1,000 shares of which are validly issued, outstanding, fully paid and
non-assessable.  The authorized capital stock of InfoLogix consists of preferred
stock, $0.00001 par value per share, 10,000,000 shares of which are validly
authorized and none of which is issued or outstanding, and of common stock,
$0.00001 par value per share, 100,000,000 shares of which are validly authorized
and 23,595,663 shares of which are validly issued, outstanding, fully paid and
non-assessable.

(c)           All of the shares of InfoLogix Stock issued in connection with the
transactions contemplated by this Agreement will be, when issued in accordance
with this Agreement, duly authorized, validly issued, fully paid, nonassessable,
and free of all preemptive rights.  The shares of InfoLogix Stock issued to each
Shareholder in connection with the transactions contemplated by this Agreement
will be issued in the name of such Shareholders, as recorded in the Books and
Records of DDMS, with such Shareholders as record holders of such shares, and
each Shareholder shall have good and marketable title to such shares of
InfoLogix Stock, free of any liens and Encumbrances, other than those created by
or through such Shareholders pursuant to this Agreement or otherwise.

6.2           Power and Authority.  Each of InfoLogix and Merger Sub has the
corporate power to execute, deliver and perform this Agreement and the Related
Agreements and to consummate the transactions contemplated hereby, and has taken
all action required by law, each of its certificate of incorporation, its bylaws
or otherwise, to authorize the execution and delivery of this Agreement and such
related documents.  This Agreement is a valid obligation of each of InfoLogix
and Merger Sub and is legally binding and enforceable against each of InfoLogix
and Merger Sub in accordance with its terms.

6.3           No Violations of Laws.

(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated by this Agreement and the Related Agreements
will not result in any breach or violation of any of the terms or provisions of,
or constitute a default under, (i) the certificate of incorporation or bylaws of
InfoLogix or Merger Sub or (ii) any statute, order, decree, proceeding, rule, or
regulation of any court or governmental agency or body, United States or
foreign, having jurisdiction over InfoLogix, Merger Sub or any of their assets.

(b)           The delivery by InfoLogix and Merger Sub of this Agreement, the
Related Agreements and the consummation by each of InfoLogix and Merger Sub of
the transactions contemplated hereby will not result in a breach or violation of
the term of, or constitute a default under, or require notice to any third party
under, any agreement, instrument, or commitment to which either InfoLogix or
Merger Sub is party, by which each is bound, or to which any of either InfoLogix
or Merger Sub’s assets are subject, and no consent or approval is required from
any third party for the transactions contemplated by this Agreement and the
Related Agreements.

(c)           Each of InfoLogix and Merger Sub is not in default under, or in
violation of any provision of, its certificate of incorporation or bylaws, or in
any material default under any promissory note, indenture, or any evidence of
indebtedness or security thereto, lease, purchase contract, or other commitment,
or any other agreement to which it is a party.

6.4           Governmental Consents.  All material consents, approvals, orders,
or authorizations of, or registrations, qualifications, designations,
declarations, or filings with any federal or state governmental authority on the
part of InfoLogix or the Merger Sub required in connection with the consummation
of the Merger shall have been obtained prior to, and be effective as of, the
Closing.

6.5           Brokers. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right to, interest in or claim upon
InfoLogix or Merger Sub for any commission, fee or other compensation as a
finder or broker because or any act or omission by Merger Sub or its Affiliates.

6.6           Litigation Claims. There is no Claim pending or, to the knowledge
of InfoLogix or Merger Sub, threatened that questions the validity of this
Agreement or the Related Agreements or any action taken or to be taken by
InfoLogix or Merger Sub in connection with the consummation of the transactions
contemplated hereby or

13


--------------------------------------------------------------------------------


thereby or which seeks to prohibit, enjoin or otherwise challenge any of the
transactions contemplated hereby or thereby.

6.7           Interim Operations of Merger Sub. Merger Sub was formed by
InfoLogix solely for the purpose of engaging in the transactions contemplated by
this Agreement, has engaged in no other business activities and has conducted
its operations only as contemplated by this Agreement.  Merger Sub has no
liabilities other than those incurred in connection with the transactions
contemplated by this Agreement and, except for a subscription agreement pursuant
to which all of Merger Sub’s authorized capital stock was issued to InfoLogix,
is not a party to any agreement other than this Agreement and agreements with
respect to the appointment of registered agents and similar matters.

6.8           Tax Treatment.

(a)           Neither InfoLogix nor any of its Affiliates has taken or agreed to
take any action (other than actions contemplated by this Agreement) that could
reasonably be expected to prevent the Merger from constituting a
“reorganization” under Section 368(a) of the Code.  InfoLogix is not aware of
any agreement, plan, or other circumstance that could reasonably be expected to
prevent the Merger from so qualifying.

(b)           InfoLogix has no plan or intention to liquidate Merger Sub
following the Merger or cause Merger Sub to sell or otherwise dispose of any
assets of DDMS acquired in the Merger, except for dispositions made in the
ordinary course of business of transfers described in Section 368(a)(2)(C) of
the Code and the Treasury Regulations issued thereunder.

(c)           Following the Merger, InfoLogix will cause Merger Sub to continue
DDMS’s historic business or to use a significant portion of DDMS’ historic
business assets in a business, in each case within the meaning of Section
1.368-1(d) of the Treasury Regulations, assuming that the assets of, and the
business conducted by, DDMS on the Closing Date constitute DDMS’ historic
business assets and historic business, respectively.

(d)           Following the Merger, Merger Sub has no plan or intention to issue
additional shares that would result in InfoLogix losing control of Merger Sub
within the meaning of Section 368(c) of the Code.

(e)           InfoLogix has no plan or intention to reacquire, and, to
InfoLogix’s knowledge, no person related to InfoLogix within the meaning of
Treasury Regulations Section 1.368-1(e)(2) has a plan or intention to acquire,
any of the InfoLogix stock issued in the Merger.

ARTICLE VII.  SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

7.1           Survival of Representations.  All representations and warranties
made by any party to this Agreement or pursuant hereto, as modified by any
Schedule, exhibit, certificate or other document executed and delivered pursuant
hereto, shall survive the Closing and any investigation made by or on behalf of
any party hereto for a period of two years; provided, however, that the
representations and warranties set forth in Sections 4.1, 4.7, 4.9, 5.1(c), and
5.2 shall survive indefinitely after the Closing; and provided further, that the
representations and warranties set forth in Section 4.4 shall survive after the
Closing until 60 days after the expiration of the applicable statute of
limitations.  All representations and warranties contained herein or in any
schedule, exhibit, certificate or other document executed and delivered pursuant
hereto shall be deemed representations and warranties for purposes of this
Section.  The covenants and agreements of InfoLogix, Merger Sub and the
Shareholders made herein shall survive the Closing and shall continue in full
force and effect indefinitely except as and to the extent set forth in the
Agreement.  The right to indemnification or other remedy based upon such
representations and warranties shall not be affected by any investigation
conducted with respect to, or any knowledge acquired at any time, whether before
or after execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of any such representation or warranty. 
Each of InfoLogix, Merger Sub, DDMS and the Shareholder shall notify the other
parties in writing of the discovery of any inaccuracy in any representation or
warranty of any party hereto.

14


--------------------------------------------------------------------------------


 

7.2           Indemnification.

(a)           Subject to the terms and conditions of this Article VII, the
Shareholders and, prior to the Closing, DDMS shall jointly and severally,
indemnify, defend and hold harmless InfoLogix, Merger Sub and, following the
Closing, the Surviving Corporation (and their respective officers, directors,
employees, Affiliates, successors or assigns other than the Shareholders)
(collectively, the “InfoLogix Indemnified Parties”), from and against all
Claims, assessments, losses, damages, liabilities, deficiencies, judgments,
settlements, costs and expenses, including interest, penalties and reasonable
attorneys’ fees and expenses incurred in enforcing this indemnification or in
any litigation between the parties or with third parties (collectively,
“Damages”) asserted against, resulting to, imposed upon, suffered or incurred by
a InfoLogix Indemnified Party, directly or indirectly, by reason of or resulting
from (i) any failure of DDMS or the Shareholders to duly perform or observe any
covenant or agreement to be performed or observed by any of them, pursuant to
this Agreement or any Related Agreement or (ii) a breach of any representation
or warranty of DDMS or the Shareholders contained in or made pursuant to this
Agreement or any of the Related Agreements.

(b)           Subject to the terms and conditions of this Article VII, Merger
Sub and InfoLogix (and, after the Effective Time, the Surviving Corporation)
shall indemnify, defend and hold harmless the Shareholders (and the
Shareholders’ respective heirs, representatives and assigns) (collectively, the
“DDMS Indemnified Parties”) at any time after consummation of the Closing, from
and against all Damages asserted against, resulting to, imposed upon or incurred
by DDMS Indemnified Parties, directly or indirectly, by reason of or resulting
from: (i) the assertion against any Shareholder of any claim for payment or
performance of any obligation, debt, or liability in connection with Merger
Sub’s ownership or operation of the Business from and after the Closing, (ii)
any failure of Merger Sub or InfoLogix to duly perform or observe any covenant
or agreement to be performed or observed by it pursuant to this Agreement or any
Related Agreement; or (iii) a breach of any representation or warranty of Merger
Sub or InfoLogix contained in or made pursuant to this Agreement.

(c)           As between the Shareholders, and any Affiliate of any Shareholder,
on the one hand, and InfoLogix, Merger Sub and any Affiliate of InfoLogix or
Merger Sub, on the other hand, the remedies, rights and obligations set forth in
this Section 7.2 will be the exclusive remedies, rights and obligations with
respect to the Damages referred to in this Section 7.2 to the extent that such
Damages arise out of or are related to any inaccuracy of the representations or
warranties set forth in this Agreement, except with respect to matters of fraud,
for which the parties shall be entitled to pursue all available remedies at law
or in equity.  Without limiting the foregoing, as a material inducement to
entering into this Agreement, to the fullest extent permitted by law, each of
the parties waives any claim or cause of action that it otherwise might assert
based upon any inaccuracy of the representations or warranties set forth in this
Agreement, except for claims or causes of action brought under and subject to
the terms and conditions of this Section 7.2.

(d)           No Indemnifying Party shall be liable to or obligated to indemnify
any Indemnified Party hereunder for any punitive or exemplary damages, or any
consequential, special or multiple damages, except to the extent such damages
have been recovered by a third person (including a governmental authority) and
are the subject of a third party claim for which indemnification is available
under this Article VII.

(e)           Notwithstanding anything to the contrary set forth in this Article
VII, in the absence of a showing of fraud, intentional misrepresentation or
intentional breach or omission by or on behalf of an Indemnifying Party, any
Damages payable by the Shareholders pursuant to this Section 7.2 shall be
satisfied solely from (i) the proceeds of the Initial Cash Payment and (ii) the
amount of any consideration paid to LM Consulting LLC from time to time under
the Consulting Agreement (collectively, the “Cap Amount”).  In addition,
notwithstanding anything set forth in this Agreement, a Shareholder shall not be
liable for Damages in excess of such Shareholder’s Pro Rata Percentage of the
Cap Amount, except in the event of fraud, intentional misrepresentation or
intentional breach or omission by or on behalf of such Shareholder, in which
case the Cap Amount shall not apply.

(f)            The determination of any Damages under this Article VII shall be
net of the present value of any Tax (or other) benefit actually derived by the
party bearing such Damage as a result thereof.  For purposes of this Section
7.2, a Tax benefit shall be calculated by using the highest marginal federal,
state, local or non-U.S. rate

15


--------------------------------------------------------------------------------


applicable to the party deriving such benefit for the relevant taxable period
and by using an interest rate equal to the “prime rate” as set forth in The Wall
Street Journal on the date of such determination.  Any payments made pursuant to
this Article VII shall be deemed to be a proportionate adjustment of the Merger
Consideration.

7.3           Conditions of Indemnification.  The obligations and liabilities of
Merger Sub, on the one hand, and the Shareholders, on the other hand, as
indemnifying parties (each, an “Indemnifying Party”) to indemnify DDMS
Indemnified Parties or Merger Sub Indemnified Parties, as applicable (each, an
“Indemnified Party”), under Section 7.2 with respect to claims made by third
parties shall be subject to the following terms and conditions:

The Indemnified Party shall give written notice to the Indemnifying Party of any
Damages with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to such claim for
indemnification; provided, however, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under Section 7.2 unless it shall have been prejudiced by the
omission to provide such notice.  In case any claim is brought against an
Indemnified Party, the Indemnifying Party shall be entitled to participate in
the defense thereof and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnified Party, and
after notice from the Indemnifying Party of its election so to assume the
defense thereof, the Indemnifying Party will not be liable to the Indemnified
Party under Section 7.2 for any legal or other expense subsequently incurred by
the Indemnified Party in connection with the defense thereof; provided, however,
that (i) if the Indemnifying Party shall elect not to assume the defense of such
claim or action or (ii) if the Indemnified Party reasonably determines that
there may be a conflict between the positions of the Indemnifying Party and the
Indemnified Party in defending such claim, then separate counsel shall be
entitled to participate in and conduct such defense, and the Indemnifying Party
shall be liable for any reasonable legal or other expenses incurred by the
Indemnified Party in connection with such defense (but not more than one
counsel).  The Indemnifying Party shall not be liable for any settlement of any
claim affected without its written consent, which consent shall not be
unreasonably withheld.  The Indemnifying Party shall not, without the
Indemnified Party’s prior written consent, which consent shall not be
unreasonably withheld, settle or compromise any claim to which the Indemnified
Party is a party or consent to entry of any judgment in respect thereof.  The
Indemnifying Party further agrees that it will not, without the Indemnified
Party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof in any pending or threatened claim in
respect of which indemnification may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such claim) unless such
settlement or compromise includes an unconditional release of the Indemnified
Party from all liability arising out of such claim.

ARTICLE VIII.  COVENANTS.

8.1           Confidentiality.  InfoLogix, Merger Sub, DDMS and the Shareholders
shall hold, and shall use their best efforts to cause their respective auditors,
attorneys, financial advisors, bankers and other consultants and advisors to
hold in strict confidence, unless compelled to disclose by judicial or
administrative process or by other requirements of law, all documents and
information concerning the other party furnished to it by the other party or its
representatives, including the terms and conditions of the Agreement (except to
the extent that such information shall be shown to have been (a) in the public
domain through no fault of such party or (b) later lawfully acquired from other
sources by the party to which it was furnished) (“Confidential Information”),
and each party shall not release or disclose such Confidential Information to
any other Person, except its auditors, attorneys, financial advisors, bankers
and other consultants and advisors in connection with the transactions
contemplated by this Agreement.

8.2           Maintenance and Expansion of Patents.  InfoLogix shall commit such
funds (“Patent Expansion Funds”) as it deems reasonably necessary, but in no
event less than $250,000 before the first anniversary of the date of Closing, to
apply toward the maintenance and expansion of the Patents according to a defined
Patent Expansion Plan (as defined herein).  No later than 90 days after the
Effective Time, the Surviving Corporation, in collaboration with patent counsel,
will develop a plan using its sole discretion which will describe and delineate
additional Patent filings and registrations that should be prepared/filed to
expand, modify, change, and/or focus the scope of protection for the technology
or processes described by the Patents (“Patent Expansion Plan”).  The Patent
Expansion Plan will further describe the money required for such additional
Patent filings and registrations.

16


--------------------------------------------------------------------------------


 

8.3           Advisory Board.

(a)           Within 90 days following the Effective Time, the Board of
Directors of the Surviving Corporation (the “Board”) shall appoint an advisory
board (the “Advisory Board”), which shall have such powers and responsibilities
as deemed appropriate by the Board.  The Board shall initially appoint Louis
Heidelberger and Marc Niemiec to serve on the Advisory Board at the pleasure of
the Board until the earlier of their resignation or removal.

(b)           Upon their appointment to the Advisory Board, InfoLogix shall
grant each of Messrs. Heidelberger and Niemiec non-qualified options to acquire
30,000 shares of InfoLogix Stock.  One-third of such options shall be deemed to
have vested on the first anniversary of the Effective Time, with an additional
one-third of such options to vest on each of the second and third anniversaries
of the Effective Time, contingent upon the continued service of Messrs.
Heidelberger and Niemiec on the Advisory Board.  The term during which such
options may be exercised and all other provisions of such options shall be set
forth in a stock option grant agreement entered into at the time of grant of
such options.

(c)           All information and documents that Messrs. Heidelberger and
Niemiec receive regarding InfoLogix and its business during their service on the
Advisory Board shall be deemed Confidential Information for the purposes of
Section 8.1.

8.4           Reversionary Rights.  InfoLogix will undertake reasonable steps to
ensure that the Protected Items (as defined herein) remain in full force and
effect.  In the event that InfoLogix makes an affirmative determination not to
maintain or procure a patent, patent application or invention, including any
continuation, division or extension of same (“Protected Item”) in a jurisdiction
where Seller owned the right to such Protected Item prior to Closing, InfoLogix
shall provide the Shareholders with notice of its determination not to maintain
or procure a Protected Item, which notice shall be no less than thirty days
prior to the termination of the rights of the Protected Item, and  the
Shareholders shall have the right of reversion to such Protected Item, with
respect only to such jurisdiction, from InfoLogix for nominal consideration of
$1.00.

8.5           Lock-up on Transfer of Shares.

(a)           Except as set forth in this Agreement, for a one-year period
beginning on the Effective Date (the “Lock-up Period”), the Shareholders agree
not, directly or indirectly, to sell, offer to sell, contract to sell, assign,
pledge, hypothecate, encumber, or otherwise transfer, or enter into any
contract, option, swap, hedge, derivative or other arrangement or understanding
with respect to the sale, assignment, pledge, or other disposition of
(collectively, “Transfer”) any rights with respect to any InfoLogix Stock issued
to the Shareholders as part of the Merger Consideration.  The foregoing
restriction has been expressly agreed to preclude the Shareholders from engaging
in any hedging or other transaction during the Lock-up Period that is designed
to or reasonably expected to lead to or result in a Transfer of such InfoLogix
Stock.  Such prohibited hedging or other transaction would include, without
limitation, any short sale (whether or not against the box) or any purchase,
sale, or grant of any right (including, without limitation, any put or call
option) with respect to the InfoLogix Stock or with respect to any security
(other than a broad-based market basket or index) that includes, relates to or
derives any significant part of its value from the InfoLogix Stock.

(b)           The Shareholders also agree and consent to the entry of stop
transfer instructions with InfoLogix’s Transfer Agent and Registrar against the
Transfer of InfoLogix Stock held by the Shareholders except in compliance with
the terms and conditions of this Agreement.

 

17


--------------------------------------------------------------------------------


8.6           Non-Competition.

(a)           As a material and significant inducement to InfoLogix to enter
into this Agreement, and without allocating any portion of the Merger
Consideration, each of the Shareholders agrees that, for the longer of (i) three
years from and after the Closing Date or (ii) the term of such Shareholder’s
service on the Advisory Board, such Shareholder shall not, directly or
indirectly, either individually, collectively or in combination, for itself or
on behalf of any other Person, engage or be financially interested in (as an
agent, consultant, director, employee, independent contractor, officers, owner,
partner, principal or otherwise) any business that directly or indirectly
competes with the business of InfoLogix and the Surviving Corporation as
conducted or proposed to be conducted as of the date of this Agreement (a
“Competing Business”).  This restriction shall apply in North America.  Nothing
in this Section 8.6 shall prevent (i) the Shareholders from acquiring and
developing a Protected Item pursuant to Section 8.4 of this Agreement, provided
that such Protected Item is not used in connection with or transferred to a
Competing Business or (ii) a Shareholder from owning for investment up to five
percent of any class of equity security of an entity whose securities are traded
on a national securities exchange or market.  Further, if a Shareholder is an
attorney, such Shareholder may engage in the practice of law in accordance with
the canons of ethics of the state or states in which such Shareholder is
authorized or may be authorized to practice law, subject to the confidentiality
obligations set forth in Section 8.1 hereof.

(b)           Each of the Shareholders acknowledges that the restrictions
contained in this Section 8.6 applicable to such Shareholder, in light of the
nature of the business in which InfoLogix and its Affiliates is engaged, are
reasonable and necessary to protect the legitimate interests of InfoLogix and
its Affiliates, and that any violation of these restrictions may result in
irreparable injury to InfoLogix and its Affiliates.  Each of the Shareholders
therefore agrees that, in the event of such Shareholder’s violation of any of
the restrictions applicable to such Shareholder, InfoLogix and its Affiliates
shall be entitled to seek from any court of competent jurisdiction: (i)
preliminary and permanent injunctive relief against such Shareholder; (ii)
damages from such Shareholder (including InfoLogix’s reasonable legal fees and
other costs and expenses); and (iii) an equitable accounting of all
compensation, commissions, earnings, profits and other benefits to such
Shareholder arising from such violation; all of which rights shall be cumulative
and in addition to any other rights and remedies to which InfoLogix and its
Affiliates may be entitled as set forth herein or as a matter of law.

(c)           Each of the Shareholders agrees that if any portion of the
restrictions contained in this Section 8.6 applicable to such Shareholder, or
the application thereof, is construed to be invalid or unenforceable, the
remainder of such restrictions or the application thereof shall not be affected
and the remaining restrictions will have full force and effect without regard to
the invalid or unenforceable portions.  If any restriction is held to be
unenforceable because of the area covered, the duration thereof or the scope
thereof, each of the Shareholders agrees that the court making such
determination shall have the power to reduce the area and/or the duration,
and/or limit the scope thereof, and the restriction shall then be enforceable in
its reduced form.

(d)           If any Shareholder violates any restriction applicable to such
Shareholder, the period of such violation (from the commencement of any such
violation until such time as such violation shall be cured by such Shareholder)
shall not count toward or be included in the restrictive period applicable to
such Shareholder.

8.7           Tax Free Transaction.  From and after the date of this Agreement,
including after Closing, each party hereto shall use all reasonable efforts to
cause the Merger to qualify, and shall not take any actions or cause any actions
to be taken which could reasonably be expected to prevent the Merger from
qualifying, as a “reorganization” under Section 368(a) of the Code.

ARTICLE IX.  MISCELLANEOUS

9.1           Notices.  Any communications required or desired to be given
hereunder shall be deemed to have been properly given if sent by hand delivery
or by facsimile, and overnight courier to the parties hereto at the following
addresses, or at such other address as either party may advise the other in
writing from time to time:

18


--------------------------------------------------------------------------------


 

If to InfoLogix or the Surviving Corporation:

InfoLogix, Inc.

101 E. County Line Road

Hatboro, PA 19040

Attention:  David T. Gulian

Facsimile:  (215) 604-0695

with a copy to (which shall not constitute notice):

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA  19103

Attention:  Stephen T. Burdumy

Facsimile:  (215) 988-2757

If to the Shareholders:

Louis Heidelberger

357 Spring Mill Road

Villanova, PA 19085

Mark Niemiec

102 Surrey Lane

Ponte Vedra Beach, FL 32082

with a copy to (which shall not constitute notice):

Reed Smith LLP

2500 One Liberty Place

1650 Market Street

Philadelphia, PA 19103

Attention:  Vincent S. Capone

Facsimile:  (215) 851-1420

All such communications shall be deemed to have been delivered on the date of
hand delivery or facsimile or on the next Business Day following the deposit of
such communications with an overnight courier.

9.2           Further Assurances.  Each party hereby agrees to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement, including, without
limitation, any documents necessary to transfer the Intellectual Property to the
Surviving Corporation.

9.3           Governing Law.  This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
applied without giving effect to any conflicts of law principles.

9.4           Right of Setoff.  Notwithstanding any provision hereof to the
contrary, InfoLogix and Merger Sub shall be entitled to set-off amounts due from
InfoLogix or Merger Sub to LM Consulting LLC pursuant to the terms of the
Consulting Agreement against any amounts due to InfoLogix or Merger Sub from the
Shareholders hereunder, whether by reason of indemnification under Article VII,
or otherwise.  Any set-off shall be applied against amounts payable to LM
Consulting LLC in the chronological order all amounts of every kind payable to
LM Consulting LLC are due until the set-off is complete. Notwithstanding any
provision hereof to the contrary, upon making a claim for indemnification under
Article VII, Merger Sub may withhold from amounts otherwise due under the
Consulting Agreement an amount equal to InfoLogix’s or Merger Sub’s reasonable
estimate of the amount of such claim until such time as the actual amount of
InfoLogix’s or Merger Sub’s indemnification claim, and right of set-off
hereunder, is determined.

19


--------------------------------------------------------------------------------


 

9.5           Consent to Jurisdiction.  Each of the parties hereto (a) consents
to submit itself to the personal jurisdiction of any state or Federal court
located in the Commonwealth of Pennsylvania in the event any dispute arises out
of this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, and (c) agrees that it
will not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than a Federal court sitting
in the Commonwealth of Pennsylvania.

9.6           Integration of Exhibits and Schedules.  All Exhibits and Schedules
to this Agreement are integral parts of this Agreement as if fully set forth
herein.

9.7           Entire Agreement.  This Agreement, the Related Agreements,
including all Exhibits and Schedules attached hereto and thereto contain the
entire agreement of the parties and supersede any and all prior or
contemporaneous agreements between the parties, written or oral, with respect to
the transactions contemplated hereby.  Such agreement may not be changed or
terminated orally, but may only be changed by an agreement in writing signed by
the party or parties against whom enforcement of any waiver, change,
modification, extension, discharge or termination is sought.

9.8           Expenses.  Except as expressly provided otherwise, each party
hereto will bear its own costs and expenses (including fees and expenses of
auditors, attorneys, financial advisors, bankers, brokers and other consultants
and advisors) incurred in connection with this Agreement, the Related Agreements
and the transactions contemplated hereby and thereby.

9.9           Counterparts.  This Agreement may be executed in several
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterparts shall together constitute and be one and the
same instrument.

9.10         Binding Effect.  This Agreement shall be binding on, and shall
inure to the benefit of, the parties hereto, and their respective successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No party may assign any right or obligation hereunder
without the prior written consent of the other parties.

[SIGNATURE PAGE FOLLOWS]

20


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, InfoLogix, Merger Sub, DDMS and the Shareholders have caused
this Agreement and Plan of Merger to be executed by their respective duly
authorized officers, all as of the day and year first above written.

INFOLOGIX, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  David T. Gulian

 

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

INFOLOGIX-DDMS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  David T. Gulian

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

 

DDMS HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:  Mark Niemiec

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

Louis Heidelberger

 

 

 

 

 

 

 

 

 

 

Mark Niemiec

 

 

 

 

21


--------------------------------------------------------------------------------